Exhibit 10.1 2009 Ameren Executive Incentive Plan For Officers SUMMARY The Ameren Executive Incentive Plan (EIP) is intended to reward eligible Officers for their contributions to Ameren’s success.The EIP rewards Officers for Ameren’s earnings per share (EPS) results and/or their business segment’s EPS contribution to Ameren’s EPS results, and individual performance.The EIP is approved by the Human Resources Committee of Ameren’s Board of Directors (“Committee”).Ameren reserves the right at its sole discretion to revise, modify, continue or discontinue the EIP beyond the current plan year. EIP ELIGIBILITY All Officers who are actively employed on December 31, 2009 are eligible to participate in the EIP pursuant to the terms described herein.Additionally, Officers who terminate employment because they retire, die or become disabled during 2009 (the plan year), or whose employment is involuntarily terminated during the plan year as a result of a reduction in force, elimination of position, or change in strategic demand, are eligible to participate in the EIP pursuant to the terms described herein.Officers who voluntarily or involuntarily terminate employment for any other reason during the plan year or following the plan year but before awards are paid, forfeit participation in the EIP. AWARD OPPORTUNITIES Award opportunity percentages are set by the Human Resources Committee of the Board of Directors.Officers will receive individual communication regarding their incentive target opportunity. PLAN STRUCTURE The EIP is designed to reward Officers for their contributions to Ameren’s success.This is acomplished by rewarding Officers for the achievement of EPS goals and their own personal contributions to Ameren’s performance.The EIP has four primary components:(1) EPS targets; (2) a core award; (3) an individual performance modifier; and (4) an individual incentive payout.These components are described in more detail below. EPS Targets Ameren Officers have a responsibility to drive shareholder value through earnings performance.Thus, EPS performance is the primary metric used to establish award opportunities.Officers with Corporate responsibility will have their incentive opportunity based 100% on Ameren’s EPS, while Officers with business segment responsibilities will have their opportunity based 50% on Ameren’s EPS and 50% on their business segment’s EPS contribution to Ameren’s EPS. People are the Foundation of our Success and the Key to Achieving our
